Case: 22-50050      Document: 00516553737         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                  No. 22-50050
                                Summary Calendar                              FILED
                                                                      November 22, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Gabriel Salazar Lazarin,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:21-CR-274-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Gabriel Salazar
   Lazarin has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Lazarin has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50050     Document: 00516553737          Page: 2   Date Filed: 11/22/2022




                                   No. 22-50050


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2